EXHIBIT 10.2
 

 
Amendment No. 1 to
Textron Spillover Pension Plan
 
 
WHEREAS, Textron Inc. wishes to amend the Textron Spillover Pension Plan to
provide
an additional pension benefit to certain executives designated by the Chief
Executive Officer;
 
NOW, THEREFORE, IT IS RESOLVED, that the Textron Spillover Pension Plan be,
and it hereby is, amended as follows, effective July 23, 2008:
 
1.  Section 3.01 is amended by adding the following sentence to the end of that
section:
 
“In addition to the benefit described in the preceding sentence, a Participant
who is
designated pursuant to Appendix C shall be eligible to receive a wrap-around
pension benefit
determined as provided in Appendix C, subject to the vesting requirements and
other terms and
conditions specified in Appendix C.”
 
2.  A new Appendix C is added to the Plan in the form attached hereto as Exhibit
A.

 
 
 
 
 
 
 
 
 
 





 
 

--------------------------------------------------------------------------------

 

Exhibit A


Textron Spillover Pension Plan
Appendix C — Wrap-Around Pension Benefits


A.           Eligibility


In addition to any other benefit to which a Participant is entitled under the
Plan, a Participant hired on or after January 1, 2008, who is designated by
Textron’s Chief Executive Officer (or who is designated by the Organization and
Compensation Committee of the Board, in the case of a Participant who is the
Chief Executive Officer) shall be eligible to receive a wrap-around pension
benefit calculated as provided in this Appendix C.  The wrap-around pension
benefit shall be subject to the vesting requirements and other terms and
conditions set forth in this Appendix C and in any offer letter or other written
document (each, an “Offer Letter”) that describes the terms approved by the
Chief Executive Officer or by the Organization and Compensation Committee of the
Board.


B.           Additional Service Credit


The wrap-around pension benefit shall be calculated by adding to the benefit
accrual service credited under the Participant’s Pension Plan the number of
additional years of benefit accrual service identified in the Offer Letter.  The
additional benefit accrual service shall be treated as if it were credited
service earned with Textron in calculating the amount of the Participant’s
spillover pension benefit under Section 3.01(a) of the Plan.  Unless the Offer
Letter provides otherwise, the additional benefit accrual service shall not be
taken into account in determining the amount of the participant’s actual Pension
Plan benefit under Section 3.01(b) of the Plan.  Except as provided in the
following paragraph concerning the lump-sum ratio, the wrap-around pension
benefit shall be included (to the extent vested under Section D, below) in
determining the amount of any survivor benefit, ancillary benefit, or other
benefit under the Plan that is based on the retirement benefit determined in
Section 3.01.


Unless the Offer Letter provides otherwise, the lump-sum ratio described in
Section 5.04(c) of the Plan shall apply only to the Participant’s benefit
calculated under Section 3.01 without regard to this Appendix C.  The value of
the wrap-around pension benefit shall not be taken into account in calculating
the lump-sum ratio, and the wrap-around pension benefit shall not be eligible
for a lump-sum enhancement or for payment in a lump sum under Section 5.04(c).


Unless the Offer Letter provides otherwise, the additional benefit accrual
service shall not be treated as if it were credited service earned with Textron
for purposes of determining the Participant’s eligibility for early retirement
benefits, death benefits, or other benefits provided under the Plan for which
years of service are an eligibility condition.  Instead, the Participant’s
eligibility to receive benefits under the Plan (including the wrap-around
pension benefit) shall be based solely on the Participant’s actual service
earned with Textron Companies.


C.           Offset for Benefits Under Prior Employer’s Plans


To the extent provided in the Offer Letter, the wrap-around pension benefit
payable as a single-life annuity commencing at age 65 shall be reduced by the
monthly amount of any tax-qualified or nonqualified benefit payable to the
Participant as a single life annuity at age 65 from a plan or arrangement
sponsored by a prior employer other than a Textron Company.  The monthly benefit
payable under a prior employer’s plan shall be converted, if necessary, to a
single life annuity commencing at age 65, using the actuarial assumptions or
factors specified in the prior employer plan (or, if no conversion basis is
available from the prior employer, using comparable actuarial assumptions or
factors from Addendum A of the Textron Master Retirement Plan).  If the
Participant’s account under a prior employer’s tax-qualified or nonqualified
defined contribution plan is used in determining the offset, the account shall
be converted to a single life annuity commencing at age 65 using the same
actuarial assumptions or factors that would be used under Addendum A of the
Textron Master Retirement Plan to convert a Retirement Account to an
annuity.  If the Participant’s wrap-around pension benefit is paid at any time
or in any form other than a single life annuity at age 65, the offset described
in this paragraph shall be performed before the net benefit is converted to the
alternative time or form of payment.


It shall be the obligation of each Participant to disclose to Textron as soon as
practicable, upon Textron’s request, any amounts that might be used under this
section to reduce the benefits provided by this Plan.  Such disclosure shall
include information on annuity payments and lump-sum cash payments from other
plans and any other information necessary to calculate the offset described in
this section.


D.           Vesting Requirements


A Participant must complete any vesting requirements set forth in the Offer
Letter in order to receive a wrap-around pension benefit under this Appendix
C.  Unless the Offer Letter provides otherwise, the Participant must remain
continuously employed by Textron (except as provided in the following paragraph
concerning death, Total Disability, or a Change in Control) from the
Participant’s date of hire until the date on which the Participant satisfies any
age requirement, service requirement, or other vesting condition specified in
the Offer Letter.  Unless the Offer Letter provides otherwise, if the
Participant terminates employment with Textron for any reason before satisfying
an applicable vesting requirement, the Participant shall forfeit the wrap-around
pension benefit, and the wrap-around pension benefit shall not be reinstated if
the Participant is subsequently re-employed by a Textron Company.  For purposes
of determining whether the Participant has satisfied any service-based vesting
requirement in the Offer Letter, only actual service with a Textron Company
shall be taken into account: the additional service described in Section B of
this Appendix C shall not be included.


Unless the Offer Letter provides otherwise, if the Participant’s death or Total
Disability occurs while the Participant is employed by a Textron Company but
before the Participant satisfies the vesting requirements specified in the Offer
Letter, the wrap-around pension shall become fully vested on the date of the
Participant’s death or Total Disability.  Unless the Offer Letter provides
otherwise, if a Change in Control occurs while the Participant is employed by a
Textron Company but before the Participant satisfies the vesting requirements
specified in the Offer Letter, the wrap-around pension shall become fully vested
as provided in Section 4.02 of the Plan.


E.           Other Terms and Conditions


The wrap-around pension benefit shall be subject to any additional terms and
conditions set forth in the Offer Letter.  Terms and conditions specified in the
Offer Letter shall supersede any conflicting terms of the Plan, except to the
extent that the terms of the Plan must be applied in order to ensure that the
wrap-around pension benefit satisfies the requirements of IRC Section 409A.


Except to the extent provided in the Offer Letter or in the preceding paragraphs
of this Appendix C, the wrap-around pension benefit shall be paid at the same
time and in the same form as the Participant’s regular benefit under the Plan,
and shall be subject to all terms and conditions of the Plan.